OPINION
HARBISON, Justice.
Petitioner Coy Ramsey was convicted of burglary. His petition for certiorari primarily challenges the sufficiency of the evidence.
In the opinion of the majority, both the credibility of the witnesses and the weight to be given their testimony were involved in the case. The jurors, who saw and heard the witnesses, resolved the issues in favor of the State. Their verdict was concurred in by the trial court and by the Court of Criminal Appeals. In our opinion there was sufficient evidence to justify the conviction of the petitioner, and we are unable to sustain the assignments that the evidence preponderated against the verdict.
By his own admission to the owner of the burglarized premises, petitioner was present at the time of the offense in an automobile parked near the premises. The automobile had been obtained by the petitioner from his sister, and earlier in the evening he had driven it. During the day preceding the burglary petitioner’s confederate, Langley, had discussed burglarizing the premises in question and had requested a cousin of petitioner to assist him. The cousin had refused. However, the petitioner thereafter obtained an automobile and accompanied Langley to the premises and *823admittedly was in or near the automobile when the burglary took place.
The principal witness for the state was Sheriff Cecil Byrge of Morgan County. On the night of the burglary, at about midnight, while on routine patrol, he observed an automobile parked on the side of the Old Crossville Road, near the burglarized premises. His automobile was equipped with aircraft landing lights, and he turned these onto the parked automobile. He saw petitioner with one Terry Langley at the rear of the automobile, the petitioner being crouched down behind it. They immediately started running away from the automobile.
The trunk of the car was open, and some of the property stolen from the burglarized premises was inside it; some was on the ground outside, and a stolen motorcycle was on its side behind the automobile. The sheriff testified that he saw both the petitioner and Langley flee from the automobile and run up the road. He testified that he searched the entire area diligently and remained in the vicinity for more than an hour and a half without ever discovering the petitioner.
The entire defense offered by the petitioner was that he was too intoxicated to aid or abet Langley or to have any knowledge that a burglary had taken place. Langley undertook to assume full responsibility for the burglary, and testified that the petitioner was too drunk to run but only stumbled off to the side of the road. This testimony was contradicted by the sheriff, and the jury was not obligated to accept Langley’s version.
Petitioner was not found anywhere in the area after a diligent search lasting for a considerable period of time. He admitted that on the next day he went to his brother’s home where he hid for several days and then went to Florida and stayed for six weeks.
The degree and extent of the intoxication of the petitioner were issues of fact. If he were too drunk to participate in the burglary or to assist in putting the stolen merchandise in the trunk, and if he were too drunk to know what he was doing, then a jury might have also concluded that he would have been unable to recognize the sheriff or to make an effective escape.
Langley was the principal witness offered for the defense, but his credibility was open to attack. The State proved that he had pleaded guilty to burglary in connection with the present incident, and it also established a prior larceny conviction.
Langley was contradicted not only with respect to whether petitioner was unable to run when the sheriff arrived. He testified that he and petitioner sat in the car near the burglarized premises for several hours, drinking, before Langley made the first of his three unassisted trips to loot a garage, a truck and a desk of such items as a motorcycle, several guns, a money box, cartons of cigarettes and a CB radio. Yet the sheriff said that he searched in and around the car and found neither beer cans, whiskey bottles nor any other containers of intoxicants. The jurors were not compelled to infer that petitioner and Langley, fleeing unceremoniously from the scene as the sheriff testified, or stumbling drunkenly a few feet into a nearby wood as Langley said, carried their empty beer or whiskey bottles with them. They might not have believed the parties sat in the car for that length of time, since no evidence of their drinking was found— and they might not have believed that petitioner was as drunk as he claimed.
Petitioner undertook to place an innocent cast upon his flight from the scene and his subsequent absence from the state. His testimony becomes less convincing, however, in light of the fact that both he and Langley knew the next day that warrants were outstanding for their arrest. Both admitted meeting the next day, and Langley testified:
“Q. And Mr. Ramsey knew there was a warrant for him, too, didn’t he?
“A. Yes, I’d say he did.”
Ramsey’s sister was aware shortly after the event that a warrant had been issued. The jury was not bound to accept Ramsey’s testimony at trial that he had not discussed *824the burglary and his use of her car with his sister in the eleven months intervening between the burglary and the trial — although they lived in the same house.
Nor was it bound to accept Ramsey’s testimony that he had “been drunk about six years.” He was twenty-one on the trial date — about twenty when the burglary occurred.
In their testimony both petitioner and Langley referred to numerous persons who allegedly saw them during the evening before the burglary and who should have been in position to verify petitioner’s alleged drunken stupor. None of these witnesses, however, was called to testify.
Concededly the State did not offer a witness who saw the petitioner break and enter the burglarized premises. This, however, is certainly not required in order to convict. T.C.A. § 39-109 provides:
“All persons present, aiding and abetting, or ready and consenting to aid and abet, in any criminal offense, shall be deemed principal offenders, and punished as such.”
Petitioner in this ease obtained the vehicle used to transport him and Langley to the scene of the burglary. The burglary had been discussed in his presence earlier in the day. He was not too drunk to drive the car when it was turned over to him by his sister. He was not too drunk to be out in the rear of the vehicle with Langley, crouched down behind it, and apparently aiding in putting stolen merchandise into it. He was not too drunk to flee from the sheriff and effectively escape. If he and his companion drank extensively at the scene, they carefully removed all evidence of doing so. Petitioner fled the jurisdiction after learning of a warrant for his arrest.
In our opinion, there were issues made for determination by the jury and sufficient evidence to support its verdict. The judgment of the Court of Criminal Appeals is affirmed at the cost of petitioner.
COOPER and FONES, JJ., concur.
HENRY, C. J., and WILLIAM I. DAVIS, Jr., Special Justice, dissent.